        Case 6:16-cv-01432-JTM Document 369 Filed 11/16/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS


WATCHOUS ENTERPRISES, LLC,
          Plaintiff,

      vs.                                             No. 16-1432-JTM

PACIFIC NATIONAL CAPITAL, et al.,
            Defendants.


                            MEMORANDUM AND ORDER


      Consistent with a new Administrative Order by the District of Kansas, which

continues all trials pending through the end of 2020 in light of the Covid-19 virus, the

court hereby continues the trial scheduled for December 1, 2020.

      In light of this continuance, the Pacific defendants’ Emergency Motions (Dkt. 364,

366), based upon the health of defendant William Mournes, are denied as moot. Should

the motion be renewed, it must be accompanied by Mr. Mournes’s complete medical

records for the last year, including hospitalization records, along with the name of all

treating physicians and their records.

      Trial is set for February 9, 2021. All remaining pretrial dates are hereby

continued as well, and will be reset by subsequent notice.

      IT IS SO ORDERED this day of November, 2020.

                                         J. Thomas Marten
                                         J. Thomas Marten, Judge
